Exhibit 10.3

 

2004 ANNUAL INCENTIVE PLAN

 

AXIS Capital Holdings Limited (the “Company”) has established the 2004 Annual
Incentive Plan (the “Plan”) to enable eligible employees of the Company and its
subsidiaries to share in the success of the Company.  The terms of the Plan are
as set forth herein.

1.             Eligibility.  Any person who is employed by the Company or one of
its subsidiaries and who is a Grade 13 or above shall be entitled to an annual
allocation from the Bonus Pool (as defined in Section 2) and shall be a
“Participant” in the Plan from and after January 1, 2004.

2.             Bonus Pool.  The “Bonus Pool” shall be an amount determined by
the Compensation Committee of the Board of Directors (the “Committee”) based on
the Company’s gross written premiums and/or net income for each fiscal year and
goals established by the Company’s management and approved by the Committee for
each fiscal year.

3.             Allocations.  The Bonus Pool shall be allocated to the
Participants by the Committee based upon recommendations made by the Chief
Executive Officer and President.  A Participant’s interest in the Bonus Pool
shall be referred to herein as the Participant’s “Allocation”.

4.             Vesting.  Each Participant shall have a fully vested right in his
or her Allocation as of December 31 of the fiscal year for which the Bonus Pool
and Allocation has been determined, except as set forth in this Section 4.  If a
Participant’s employment with the Company and its subsidiaries terminates prior
to December 31 for any reason, or if a Participant terminates his or her
employment prior to the date of payment, or if the Company terminates a
Participant's employment for cause prior to the date of payment, he or she shall
cease to be a Participant as of his or her termination date, his or her
Allocation shall be forfeited as of his or her termination date and the
Participant shall have no rights to payments under the Plan, except to the
extent of any contractual obligation to any Participant that the Company or any
of its subsidiaries may have.

5.             Payment.  Any Participant who becomes vested in his or her
Allocation shall receive a lump sum cash payment of the value of his or her
Allocation as soon as practicable after December 31 of the fiscal year for which
the Bonus Pool and Allocation has been determined.  In the event of the
Participant’s death, any payments hereunder shall be made to the Participant’s
estate.  Any payments hereunder shall be subject to such withholdings as may be
required by applicable law.

6.             Interpretation of Plan.  The Committee shall have the authority
to administer the Plan, to conclusively make all determinations under the Plan
and to interpret the Plan.  Any such determinations or interpretations made by
the Committee shall be binding on all persons.

7.             Governing Law.  The Plan shall be governed by the laws of
Bermuda.

8.             No Guarantee of Continued Employment.  Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any of its
subsidiaries to terminate any employee’s employment at any time, nor shall it
confer upon any Participant any right to continue in the employ of the Company
or any of its subsidiaries.  For purposes of the Plan, temporary absence from
employment because of illness, vacation, approved leaves of absence

 

--------------------------------------------------------------------------------


 

and transfers of employment among the Company and its subsidiaries shall not be
considered to terminate an employee’s employment.

9.             Successors.  All obligations of the Company under the Plan shall
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect merger, consolidation, purchase
of all or substantially all of the business and/or assets of the Company or
otherwise.

10.           Amendment and Termination.  This Plan may be amended or terminated
at any time by the Committee; provided, that no amendment shall be given effect
to the extent that it would have the effect of reducing a Participant’s then
current Allocation.

 

2

--------------------------------------------------------------------------------